    Case 5:20-cr-00027-H-BQ Document 32 Filed 05/15/20            Page 1 of 1 PageID 67



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

IINITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-027-01-H

ATILLA CHARLIE SAENZ             (1),
     Defendant.


                  ORDER ACCEPTING REPORT AI\D RECOMMENDATION
                     OF TTIE L]NITED STATES MAGISTRATE JUDGE
                            CONCER}IING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned Disuict Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.
                         _.-
         DatedMay     lS ,zozo

                                             J     SWESLEYHENDRIX
                                                    D STATES DISTRICT JUDGE
